                                      United States District Court
                                       Western District of Texas
                                                Waco
                                          Deficiency Notice


To:           Ravel, J. Stephen
From:         Court Operations Department, Western District of Texas
Date:         Wednesday, August 28, 2019
Re:           06:18-CV-00372-ADA / Doc # 61 / Filed On: 08/28/2019 08:45 AM CST

Pursuant to the Administrative Policies and Procedures for Electronic Filing in
Civil and Criminal Cases, the following pleading has been filed. However, it is
deficient in the area(s) checked below. Please correct the deficiency(ies), as
noted below, and re-file document IMMEDIATELY. When re-filing document,
other than a motion, please ensure you add ‘corrected’ to the docket text. If
the document you are re-filing is a motion, select ‘corrected’ from the drop-
down list.

If an erroneous filing results in failure to meet a deadline, you will need
to seek relief, for any default, from the presiding judge.
(1) Incorrect case number or case style listed on document filed.
   Remarks: Correct case number is 6:2018-CV-00372; Document reflects 6:2019-CV-00372.
